Citation Nr: 0613863	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-07 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from June 1953 to June 1956 
and from February 1963 to November 1980.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. 

The September 2002 audiology examination contains test 
results that meet the VA requirements for a hearing 
disability under 38 C.F.R. § 3.385.  In his claim filed 
August 2001, the veteran stated that he was constantly 
exposed to loud noises without wearing hearing protection 
during his tours in the Dominican Republic and in the 
Republic of Viet Nam and he listed the various weapons 
systems (and their associated decibel levels) to which he was 
exposed.  He claims that he was also exposed to steady noises 
when serving on various rotary wing and fixed wing aircraft.  
At his September 2002 audiology examination, the veteran 
stated that he also had some occupational noise exposure for 
which he did not wear hearing protection.  The RO did not 
request a medical opinion as to the etiology of the veteran's 
current hearing disability.  Therefore, an examination must 
be scheduled for the veteran.  The veteran is reminded that 
it is his responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claims.  38 C.F.R. § 3.655.  

In addition, the October 2001 letter from the RO that 
described the evidence needed to establish a service 
connection claim did not specifically ask the veteran to 
supply to the RO any evidence in his possession, pursuant to 
38 C.F.R. § 3.159(b).  Nor did it address what evidence was 
needed with respect to the rating criteria for hearing loss 
and tinnitus disabilities and the effective dates of such 
ratings should service-connection be granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following actions:


1.  Inform the veteran of the evidence 
needed to meet the disability rating 
criteria for service-connected hearing 
loss and service-connected tinnitus and 
the evidence needed to establish the 
proper effective date of service 
connection.  

2.  Ask the veteran to provide VA with 
any evidence--lay or medical--that he has 
in his possession that is relevant to the 
claim.  If he desires assistance in 
obtaining any records, he should ask for 
assistance; he also should provide 
information and records-release 
authorization as appropriate to permit VA 
to obtain them directly on his behalf.  
Associate any records obtained with the 
claims folder.  

3.  Thereafter, schedule the veteran for 
an examination for the purposes of 
determining whether the veteran (a) meets 
the criteria in each ear for a hearing 
loss disability and, if so, whether such 
disability is related to his active 
military service; and (b) meets the 
criteria for tinnitus disability and, if 
so, whether such disability is related to 
his active military service.  All 
necessary tests should be performed.  A 
thorough history of noise exposure should 
be obtained.  The claims folder should be 
made available to the examiner for 
review.  (The Board notes that the claims 
folder contains some inconsistencies 
about the onset of the veteran's tinnitus 
and its current status.  The veteran's 
August 2001 VA Form 21-526 shows his 
tinnitus began in November 1989, whereas 
his representative indicated that he had 
been experiencing tinnitus since 1965.  
Similarly, the VA examiner noted in the 
August 2004 audiology examination report 
that the veteran denies tinnitus; the 
December 2002 notice of disagreement 
indicates that the veteran was never 
asked if he had any ringing or buzzing 
noises in his head or ears; and the 
August 2004 statement of accredited 
representation asserts that the veteran 
had told the VA examiner that he 
experiences tinnitus and the examiner 
recorded the information incorrectly.)  
The examiner should provide the following 
findings and opinions, and explain the 
basis for those opinions:

a.  For each ear, if a hearing loss 
disability (per VA standards) 
exists, the examiner should provide 
an opinion as to whether, in light 
of the veteran's reported noise 
exposure, it is at least as likely 
as not (probability of 50 percent or 
greater) that the hearing loss 
disability is related to an event, 
injury, or disease during active 
service; and 

b.  If a tinnitus disability exists, 
the examiner should provide an 
opinion as to whether, in light of 
the veteran's reported noise 
exposure, it is at least as likely 
as not (probability of 50 percent or 
greater) that the tinnitus is 
related to an event, injury, or 
disease during active service. 

4. Then, readjudicate the hearing loss 
and tinnitus claims in light of any 
additional evidence obtained.  If any 
sought benefit is denied, issue the 
veteran a Supplemental Statement of the 
Case.  After the veteran has been given 
an opportunity to respond to the SSOC, 
the claims file should be returned to 
this Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






